Jfourti) Court of
                                           Antonio,

                                           June 13,2013


                          No. 04-12-00735-CR AND 04-12-00736-CR


                                        Albert NICHOLAS,
                                             Appellant


                                                v.



                                        The STATE of Texas,
                                             Appellee

                   From the 198th Judicial District Court, Kerr County, Texas
                               Trial Court No. B93-6 and B93-7
                           Honorable Rex Emerson, Judge Presiding



                                           ORDER


       The Appellant's motion to strike Appellee's Counsel is DENIED.




                                                     Cat      )Stone, Chief Justice


       EN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of June, 2013.




                                                     Kei
                                                     Clerk of Court